         Case 3:20-cv-00595-SDD-SDJ            Document 27-1        12/08/20 Page 1 of 32




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


    BRADFORD SKINNER,                                 CIVIL ACTION: 20-cv-595


                      VERSUS
                                                      JUDGE SHELLY D. DICK

    LOUISIANA WORKFORCE, L.L.C.; SID J.
    GAUTREAUX, in his individual and official
    capacity; DEMARCUS BRAXTON;                       MAGISTRATE JUDGE SCOTT D.
    RUDOLPH HYDE; JOHN DOE                            JOHNSON



                   MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

MAY IT PLEASE THE COURT:

         Defendants, Sheriff Sid J. Gautreaux, III, in his individual and official capacity as Sheriff

of East Baton Rouge Parish (“Sheriff Gautreaux”), DeMarcus Braxton, and Rudolph Hyde

(“Sheriff Defendants”) move this Honorable Court to dismiss Plaintiff’s claims against them made

in his First Amended Complaint (Rec. Doc.19) pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim for which relief can be granted for the reasons set forth herein.

Plaintiff filed his original complaint on September 9, 2020. 1 Sheriff Defendants filed responsive

pleadings to Plaintiff’s original complaint in the form of a Motion to Dismiss on November 9,

2020. 2 Plaintiff filed a Consent Motion to File First Amended Complaint on November 12, 2020

in order to make two changes to the original Complaint: 1.) substitute the name “Luther Martin”

for “John Doe;” and 2.) indicate that Plaintiff’s excessive force claim is brought pursuant to the

Fourth Amendment and/or the Eighth Amendment, rather than only pursuant to the Fourth

Amendment as Plaintiff previously alleged in his original complaint. 3 The Court granted Plaintiff’s



1
  Rec. Doc. 1
2
  Rec. Doc. 12-2
3
  Rec. Doc. 17
        Case 3:20-cv-00595-SDD-SDJ           Document 27-1        12/08/20 Page 2 of 32




Consent Motion to File First Amended Complaint on November 17, 2020. 4 Thereafter, Plaintiff’s

First Amended Complaint was filed into the record. 5 Sheriff Defendants’ original Motion to

Dismiss is now moot, and thus, Sheriff Defendants are filing this Motion to Dismiss the claims

Plaintiff asserts in his First Amended Complaint.


                  I.   INTRODUCTION


         Plaintiff, Bradford Skinner, is a convicted inmate who was being housed at the Work

Release facility in East Baton Rouge Parish, located next to the East Baton Rouge Parish Prison.

East Baton Rouge Parish Prison Deputies Demarcus Braxton and Rudolph Hyde were called over

to the neighboring Work Release facility to help with an incident with inmate Skinner. Plaintiff

alleges that Prison Deputies Braxton and Hyde used excessive force against him. Plaintiff brings

claims against Prison Deputies Braxton and Hyde and Sheriff Gautreaux pursuant to Section 1983

and State law. Plaintiff names Louisiana Workforce, L.L.C. employee Luther Martin as a

defendant, alleging that Defendant Martin participated in the unlawful use of force against

Plaintiff. 6


         Plaintiff alleges that the defendants violated his rights under the Fourth and/or Eighth

Amendment by using excessive force against him. However, the Fourth Amendment does not

apply to Plaintiff’s claims because the alleged excessive force did not take place during the arrest

or apprehension of Plaintiff. Deputy Braxton and Deputy Hyde were correctional officers at the

East Baton Rouge Parish Prison responding to a disturbance by a convicted inmate at the

neighboring East Baton Rouge Parish Work Release facility. Since Plaintiff was a convicted




4
  Rec. Doc. 18
5
  Rec. Doc. 19
6
  Rec. Doc. 19 ¶ 17
                                                 2
       Case 3:20-cv-00595-SDD-SDJ                 Document 27-1     12/08/20 Page 3 of 32




inmate incarcerated at the East Baton Rouge Parish Work Release facility at the time of the

incident, his excessive force claims against the Louisiana Work Release facility guard (Martin)

and East Baton Rouge Parish Prison guards (Braxton and Hyde) should be analyzed under the

Eighth Amendment, rather than the Fourth Amendment.


        Plaintiff has not stated an Eighth Amendment claim against Prison Deputies Hyde or

Braxton because the alleged facts show that the force that they allegedly applied as security officers

was in a good-faith effort to restore discipline at the Work Release facility and was not performed

maliciously or sadistically to cause harm.


        Plaintiff has not alleged facts to state a Section 1983 individual capacity claim against

Sheriff Gautreaux because he has not alleged any personal involvement by Sheriff Gautreaux in

the use of force against him. Further, Deputy Hyde, Deputy Braxton and Sheriff Gautreaux are

entitled to qualified immunity as to Plaintiff’s individual capacity claims because Plaintiff has not

pled sufficient facts as to their conduct such that every reasonable officer would have understood

that their conduct violated Plaintiff’s rights.


        Plaintiff has failed to state a Section 1983 official capacity claim against Sheriff Gautreaux.

Plaintiff asserts a Monell claim based on a single policy decision. However, Plaintiff does not

allege any facts to show that Sheriff Gautreaux made any single policy decision that was the

moving force behind the alleged constitutional violation. In addition, Plaintiff makes failure to

train/supervise/discipline claims against Sheriff Gautreaux. However, Plaintiff’s allegations are

conclusory. Plaintiff does not allege how any training, supervision or discipline was defective.

Plaintiff has not alleged facts to show deliberate indifference on the part of Sheriff Gautreaux.

Finally, Plaintiff appears to be making an official capacity claims based on failure to implement a

policy. Plaintiff does not allege how Sheriff Gautreaux’s policies are deficient and Plaintiff fails
                                                    3
        Case 3:20-cv-00595-SDD-SDJ              Document 27-1        12/08/20 Page 4 of 32




to allege any facts to show that Sheriff Gautreaux acted with deliberate indifference in failing to

adopt or implement a policy.


        Plaintiff makes analogous state law claims against the Sheriff Defendants. For similar

reasons, Plaintiff’s state law claims should also be dismissed with prejudice. Plaintiff fails to state

a claim pursuant to Article 1 Section 5 of the Louisiana Constitution because Plaintiff’s claims are

not based on invasion of privacy, or unreasonable search or seizure. Plaintiff fails to state a state

law claim for assault or battery because Plaintiff has not alleged sufficient facts to show that any

use of force used in this case by Deputy Hyde and Deputy Braxton was not reasonable under the

circumstances. Further, Plaintiff has not alleged that Sheriff Gautreaux used any force against him.

Therefore, Plaintiff has not stated a claim against Sheriff Gautreaux pursuant to Article 1 Section

5 of the Louisiana Constitution or for assault and battery.

                 II.    FACTUAL ALLEGATIONS


        Plaintiff alleges that at all times relevant to this litigation, Plaintiff, Bradford Skinner, was

serving a sentence for non-violent drug crimes with the Louisiana Department of Safety and

Corrections. 7 Plaintiff alleges that in April 2020, he was being housed at the work release facility

in East Baton Rouge Parish, which is operated by Louisiana Workforce, L.L.C. 8 The work release

facility where Plaintiff was housed in April 2020 is located next to the East Baton Rouge Parish

Prison. 9


        Plaintiff alleges that on April 3, 2020, inmate Bradford Skinner informed a warden at the

East Baton Rouge Work Release facility that he was experiencing chest pain, shortness of breath,




7
  Rec. Doc. 19 ¶19
8
  Rec. Doc. 19 ¶22
9
  Rec. Doc. 19 ¶28
                                                   4
        Case 3:20-cv-00595-SDD-SDJ            Document 27-1        12/08/20 Page 5 of 32




and requested medical attention because he feared he might have contracted COVID-19. 10 Plaintiff

alleges that he was given ingredients to make tea, but no medical care. 11 Plaintiff alleges that on

April 4, 2020, when Plaintiff was suffering from the same symptoms, he again asked for medical

attention, which was denied. 12 Plaintiff alleges that he also reported his symptoms to Defendant

Martin, a captain at the work release facility, who also dismissed his concerns. 13


        Plaintiff alleges that shortly after he requested medical attention from Work Release

Defendant Martin, East Baton Rouge Sheriff’s Officers from the neighboring East Baton Rouge

Parish Prison, Defendants Demarcus Braxton and Randolph Hyde arrived at the work release

facility. 14 Plaintiff alleges that he was placed in handcuffs by Work Release Defendant Martin.15

Plaintiff alleges that he renewed his pleas for medical treatment, telling Defendants that he suffered

from high blood pressure, was high-risk for contracting COVID-19 and needed to go to the

hospital. 16 Plaintiff alleges that while he was in handcuffs, Prison Deputy Defendant Braxton

sprayed him in the face with mace. 17 Plaintiff alleges that after being maced, he stood still on a

walking ramp. 18 Plaintiff alleges that while he was standing still on the walking ramp, handcuffed,

Prison Deputy Defendant Braxton grabbed him by his throat. 19 Plaintiff alleges that Defendants

Braxton, Hyde and Martin all participated in forcibly pushing him up against a metal railing as

they placed leg shackles on him. 20 Plaintiff alleges that simultaneously, Prison Deputy Defendant

Braxton held him by the neck and bent him over the railing face first, pushing his head down with


10
   Rec. Doc. 19 ¶¶4,29
11
   Rec. Doc. 19 ¶¶4,30
12
   Rec. Doc. 19 ¶¶5,31
13
   Rec. Doc. 19 ¶32
14
   Rec. Doc.19 ¶¶5,33
15
   Rec. Doc. 19 ¶34
16
   Rec. Doc. 19 ¶35
17
   Rec. Doc. 19 ¶36
18
   Rec. Doc. 19 ¶37
19
   Rec. Doc. 19 ¶39
20
   Rec. Doc. 19 ¶41
                                                  5
        Case 3:20-cv-00595-SDD-SDJ                    Document 27-1           12/08/20 Page 6 of 32




one hand. 21 Plaintiff alleges “Defendants” continued to apply pressure to Mr. Skinner until his

arms dropped limp over the railing and he lost consciousness. 22 Plaintiff alleges that “Defendants”

lifted Mr. Skinner so that his feet were not touching the ground, and then flung him on to the

ramp. 23


       Plaintiff’s allegations in his Complaint omit key facts that are set forth in the East Baton

Rouge Parish Prison Disciplinary Report prepared by Demarcus Braxton and approved by

Rudolph Hyde as his supervisor. 24 This Court may consider the attached Disciplinary Report in

ruling on this motion to dismiss without converting it to a motion for summary judgment because

it was referenced by Plaintiff in his Complaint.25 The Disciplinary Report prepared by Corporal

Demarcus Braxton provides that he and Lt. Rudolph Hyde received a call from the East Baton

Rouge Parish Work Release Facility stating Inmate Skinner was attempting to walk off the

compound. The report further provides that he and Hyde responded and observed Skinner sitting

on the walking ramp of a trailer in handcuffs. The report provides that Corporal Braxton gave

Skinner several verbal orders to stand up and that Skinner refused and stated several times “I have

high blood pressure and the news said I’m at risk for Covid-19. I need to go to the hospital!” Lt.

Hyde advised Skinner that he needed to stand up and walk to the Unit so a nurse at the East Baton

Rouge Parish Prison could assess him to determine if he needed to be transported to a hospital.

The report provides that Skinner refused and began to cough and spit at Corporal Braxton and Lt.

Hyde, stating “back up or I [am] going to give you Corona!” Corporal Braxton gave Skinner



21
   Rec. Doc. 19 ¶42
22
   Rec. Doc. 19 ¶44
23
   Rec. Doc. 19 ¶46
24
   See Disciplinary Report attached hereto as Exhibit 1.
25
   Rec. Doc. 19 ¶51. See Innova Hosp. San Antonio, Ltd P’ship v. Blue Cross and Blue Shield of Geargia, Inc., 892
F. 3d 719, 726 (5th Cir. 2018) (citing Wolcott v. Sebelius, 635 F. 3d 757, 763 (5th Cir. 2011) (quoting Dorsey v.
Portfolio Equities, Inc., 540 F. 3d 333, 338 (5th Cir. 2008)); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
308, 322, 127 S. Ct. 2499, 168 L. Ed. 2d 179 (2007) (citations omitted)
                                                          6
        Case 3:20-cv-00595-SDD-SDJ                    Document 27-1           12/08/20 Page 7 of 32




several verbal orders to stop spitting and coughing towards them. The report provides that Skinner

refused and continued to spit and cough towards them. The report provides that Corporal Braxton

administered a one to two second burst of subject control spray to the facial area of Skinner and

that Skinner complied and stopped spitting and coughing towards them. The report provides that

Corporal Braxton ordered Skinner to stand up and he refused his orders. The report provides that

Corporal Braxton and Lt. Hyde and a Captain from the Work Release Facility had to carry Skinner

to the Unit and place him inside it. 26

                  III.     LAW AND ARGUMENT

         A. Applicable Standard


         “Dismissal under Rule 12(b)(6) is appropriate when the plaintiff has failed to allege enough

facts to state a claim to relief that is plausible on its face and fails to raise a right to relief above

the speculative level.” 27 “A legally sufficient complaint does not need to contain detailed factual

allegations, but it must go beyond labels, legal conclusions, or formulaic recitations of the

elements of a cause of action.” 28 In order to avoid dismissal, for failure to state a claim, a plaintiff

must plead specific facts, not mere conclusory allegations. 29 A complaint is also insufficient if it

merely “tenders ‘naked assertions[s]’ devoid of ‘further factual enhancement.’” 30 In order to

satisfy the plausibility standard, the plaintiff must show “more than a sheer possibility that the

defendant has acted unlawfully.” 31 “Furthermore, while the court must accept well-pleaded facts




26
   See Disciplinary Report attached hereto as Exhibit 1.
27
   National Bi-Weekly Admin. Inc. v. Belo Corp., 512 F. 3d 137, 140 (5th Cir. 2007)
28
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)
29
   Kaiser Aluminum & Chemical Sales v. Avondale Shipyards, 667 F. 2d 1045 (5th Cir. 1982)
30
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations omitted)
31
   Iqbal, 556 U.S. at 678
                                                          7
        Case 3:20-cv-00595-SDD-SDJ                    Document 27-1           12/08/20 Page 8 of 32




as true, it will not ‘strain to find inferences favorable to the plaintiff.’” 32 On a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual allegation.” 33


         When reviewing a motion to dismiss, the Court may consider “the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice.” 34


         B. Federal Claims under Section 1983

         Plaintiff asserts that the “Defendants” violated his Fourth and/or Eighth Amendment rights

by using excessive force in restraining him. 35 Plaintiff asserts that this Court has jurisdiction over

his claims under 42 U.S.C. Section 1983. 36 The Civil Rights Act of 1964, 42 U.S.C. Section 1983,

creates a private right of action for redressing the violation of federal law by those acting under

color of state law. 37


It provides:


                  Every person who under color of any statute, ordinance, regulation,
                  custom, or usage, of any State…subjects, or causes to be subjected,
                  any citizen of the United States or other person within the
                  jurisdiction thereof to the deprivation of any rights, privileges, or
                  immunities secured by the Constitution and laws, shall be liable to
                  the party injured. 38




32
   Taha V. William Marsh Rice Univ., 2012 WL 1576099 at ⃰ 2 (S.D. Tex. 2012)(quoting Southland Sec. Corp. v.
Inspire Ins. Solutions, 365 F. 3d 353, 361 (5th Cir. 2004))
33
   Twombly, 550 U.S. 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986))
34
   Innova Hosp. San Antonio, Ltd P’ship v. Blue Cross and Blue Shield of Geargia, Inc., 892 F. 3d 719, 726 (5th Cir.
2018) (citing Wolcott v. Sebelius, 635 F. 3d 757, 763 (5th Cir. 2011) (quoting Dorsey v. Portfolio Equities, Inc., 540
F. 3d 333, 338 (5th Cir. 2008)); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322, 127 S. Ct. 2499,
168 L. Ed. 2d 179 (2007) (citations omitted)
35
   Rec. Doc. 19 ¶¶55-64
36
   Rec. Doc. 19 ¶10
37
   See Moscary v. Ard, 2018 WL 4608485 at *7 (M.D. La.2018) (citing James v. Texas Collin County, 535 F. 3d
365, 373 (5th Cir. 2008) (citation omitted)
38
   42 U.S.C. Section 1983 (1996)
                                                          8
        Case 3:20-cv-00595-SDD-SDJ                   Document 27-1           12/08/20 Page 9 of 32




“Section 1983 ‘is not itself a source of substantive rights’ but merely provides ‘a method for

vindicating federal rights conferred elsewhere.’” 39 To prevail on a Section 1983 claim, a plaintiff

must prove that a person acting under the color of state law deprived him of a right secured by the

Constitution or laws of the United States. 40 A Section 1983 complainant must support his claim

with specific facts demonstrating a constitutional deprivation and may not simply rely on

conclusory allegations. 41


         C. Plaintiff fails to state a Section 1983 individual capacity claim against Sheriff
            Gautreaux, Rudolph Hyde or Demarcus Braxton and they are entitled to
            qualified immunity.


         “[P]ersonal involvement is an essential element of a civil rights cause of action.” 42The Fifth

Circuit has held that, in a claim asserted under Section 1983, “[a] plaintiff must establish that the

defendant is either personally involved in the deprivation or that his wrongful actions were causally

connected to the deprivation.” 43


         A public official is entitled to qualified immunity unless the plaintiff demonstrates 1.) the

defendant violated the plaintiff’s constitutional rights, and 2.) the defendant’s actions were

objectively unreasonable in light of clearly established law at the time of the violation. 44 A

Government official’s conduct violates clearly established law when, at the time of the challenged



39
   Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); accord
Graham v. Connor, 490 U.S. 386, 393-94 (1989);City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985);
Jackson v. City of Atlanta, TX, 73 F. 3d 60, 63 (5th Cir. 1996), cert. denied, 519 U.S. 818 (1996); Young v. City of
Killeen, 775 F. 2d 1349, 1352 (5th Cir. 1985).
40
   See Blessing v. Freestone, 250 U.S.329,340 (1997); Daniels v. Williams, 474 U.S. 327, 330 (1996); Augustine v.
Doe, 740 F. 2d 322, 324-25 (5th Cir. Cir. 1984).
41
   See Schultea v. Wood, 47 F. 3d 1427, 1433 (5th Cir. 1995); Fee v. Herndon, 900 F.2d 804, 807 (5th Cir. 1990), cert
denied, 498 U.S. 908 (1990); Jacques v. Procunier, 801 F. 2d 789, 793 (5th Cir. 1986); Angels. City of Fairfield, 793
F. 2d 737, 739 (5th Cir. 1986).
42
   Thompson v. Steele, 709 F. 2d 381, 382 (5th Cir. 1983)
43
   See Moscary v. Ard, 2018 WL 4608485 (M.D. La. 2018) (citing James v. Texas Collin County, 535 F. 3d 365,
373 (5th Cir. 2008) (citation omitted)
44
   Porter v. Epps, 659 F. 3d 440 (5th Cir. 2011)
                                                         9
       Case 3:20-cv-00595-SDD-SDJ                   Document 27-1          12/08/20 Page 10 of 32




conduct, “‘[t]he contours of [a] right [are] sufficiently clear’ that every ‘reasonable official would

have understood that what he is doing violates that right.’” 45 To determine whether an official is

entitled to qualified immunity, the court must ask whether it would have been clear to a reasonable

officer that the alleged conduct “was unlawful in the situation he confronted.” 46


        The U.S. Supreme Court reiterated the longstanding principle that “clearly established law”

should not be defined “at a high level of generality.” Rather, “the clearly established law must be

“particularized” to the facts of the case.” 47 “Because the focus is on whether the officer had fair

notice that her conduct was unlawful, reasonableness is judged against the backdrop of the law at

the time of the conduct.” 48“Existing precedent must have placed the statutory or constitutional

question beyond debate.” 49 “The dispositive question is whether the violative nature of particular

conduct is clearly established. [That] inquiry must be undertaken in light of the specific context of

the case, not as a broad general proposition.” 50 “’The pages of the United States Reports teem with

warnings about the difficulty of’ of showing that the law was clearly established.” 51 “Doing so ‘is

especially difficult in excessive-force cases’… because ‘the result depends very much on the facts

of each case.’” 52 Even when officers act in unison, their conduct must be evaluated separately. 53


        When the defense of qualified immunity is raised in a Rule 12(b)(6) motion, “it is the

defendants’ conduct as alleged in the complaint that is scrutinized for ‘objective legal




45
   Ashcroft v. Al-Kidd, 563 U.S. 731, 131 S. Ct. 2074, 2083, 179 L. Ed. 1149 (2011)
46
   Saucier v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001)
47
   White v. Pauly, 137 S. Ct. 548 (2017) (citations omitted)
48
   Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curium) (quoting Brousseau v. Haagen, 543 U.S. 194, 198,
125 S. Ct. 596 (2004) (per curium))
49
   White v. Pauly, 137 S. Ct. 548, 551 (2017)
50
   McCoy v. Alamu, 950 F. 3d 226, 233 (5th Cir. 2020) (citing Mullenix v. Luna, 577 U.S. 7, 136, S. CT. 305, 308,
193 L. Ed. 2nd 255 (2015) (per curiam) (citation and quotation marks omitted).
51
   Id. at 233 (citing Morrow v. Meachum, 917 F. 3d 870, 874 (5th Cir. 2019)))
52
   Id at 233 (citing Morrow at 876)
53
   Pratt v. Harris Cnty., Tex., 822 F. 3d 174, 181 (5th Cir. 2016)
                                                        10
        Case 3:20-cv-00595-SDD-SDJ                 Document 27-1           12/08/20 Page 11 of 32




reasonableness.’” 54 Plaintiff must support his claim with “sufficient precision and factual

specificity to raise a genuine issue as to the illegality of defendants conduct at the time of the

alleged acts.” 55 Qualified immunity protects “all but the plainly incompetent or those who

knowingly violate the law.” 56


     1. Plaintiff has not alleged facts to support a claim against Sheriff Gautreaux in his
        individual capacity and he is entitled to qualified immunity.

        Plaintiff asserts that he is suing Sheriff Gautreaux in his individual capacity. 57 Plaintiff

fails to allege sufficient facts as to Sheriff Gautreaux to satisfy the pleading requirement for a

Section 1983 individual capacity claim and Sheriff Gautreaux is entitled to qualified immunity.

        Plaintiff has failed to allege facts to show any personal involvement by Sheriff Gautreaux

in the use of force against Plaintiff. Plaintiff does not even allege that Sheriff Gautreaux was at

the scene of the incident at issue. Instead, Plaintiff makes in globo conclusory allegations as to

all defendants that “Defendants employed excessive and unreasonable force and caused excessive

and unreasonable force to be employed” against him. 58 Plaintiff fails to allege any facts to show

that Sheriff Gautreaux was personally involved in the use of force against him or that any actions

by Sheriff Gautreaux were causally connected to the use of force.

        Further, Sheriff Gautreaux is entitled to qualified immunity as to Plaintiff’s individual

capacity claims because Plaintiff has not pled sufficient facts as to Sheriff Gautreaux’s conduct

that every reasonable officer would have understood that Sheriff Gautreaux’s conduct violated

Plaintiff’s rights.


     2. Plaintiff does not have a claim pursuant to the Fourth Amendment

54
   McClendon, 305 F. 3d at 323 (quoting Behring v. Pelletier, 516 U.S. 299, 309 (1996)
55
   Schultea v. Wood, 47 F. 3d 1427, 1434 (5th Cir. 1995) (en banc)
56
   Mendenhall v. Riser, 213 F. 3d 226, 230 (5th Cir. 2000)
57
   Rec. Doc. 19 ¶13
58
   Rec. Doc. 19 ¶57
                                                        11
       Case 3:20-cv-00595-SDD-SDJ                    Document 27-1           12/08/20 Page 12 of 32




         Plaintiff claims that his rights under either or both the Fourth Amendment and Eighth

Amendment were violated when “Defendants” employed excessive and unreasonable force against

him. 59 However, the Fourth Amendment does not apply to Plaintiff’s claims because the alleged

excessive force did not take place during the arrest or apprehension of a free citizen. Plaintiff was

a convicted inmate being housed at the East Baton Rouge Parish Work Release facility, a

correctional facility, at the time of the incident. The Sheriff Defendants Braxton and Hyde were

correctional officers at the adjacent East Baton Rouge Parish Prison. Plaintiff’s excessive force

claims should be examined only under the Eighth Amendment.


         “In addressing an excessive force claim brought under Section 1983, analysis begins by

identifying the specific constitutional right allegedly infringed by the challenged application of

force.” 60 The two primary sources of constitutional protection against physically abusive

governmental conduct is the Fourth Amendment’s prohibition against unreasonable seizures of the

person, or the Eighth Amendment’s ban on cruel and unusual punishments. 61“When a plaintiff

alleges excessive force during an investigation or arrest, the federal right at issue is the Fourth

Amendment right against unreasonable seizures.” 62 “At one end of the timing spectrum are

excessive force claims arising during the initial arrest or apprehension of a free citizen, which are

governed by the Fourth Amendment. As explained by the Supreme Court in Graham v. Connor,

when an ‘excessive force claim arises in the context of an arrest or investigatory stop of a free

citizen, it is most properly characterized as one invoking the protections of the Fourth Amendment,




59
   Rec. Doc.19 ¶57
60
   Graham v. Connor, 490 U.S. 386, 394, 109 S. Ct. 1865, 104 L. Ed. 2nd 443 (1989) (citations omitted)
61
   Id.
62
   Pena v. City of Rio Grande City, Texas, 816 Fed. Appx. 966, 969 (5th Cir. 2020) citing Graham v. Connor, 490 U.S.
386, 394, 109 S. Ct. 1865, 104 L. Ed. 2nd 443 (1989)
                                                         12
        Case 3:20-cv-00595-SDD-SDJ                 Document 27-1          12/08/20 Page 13 of 32




which guarantees citizens the right ‘to be secure in their person.’” 63 The Fifth Circuit in Dawson

went on to explain that “[a]t the other end of the spectrum are excessive force claims arising during

incarceration, after criminal prosecution is complete. A convicted inmate’s excessive force claim

is governed by the Eighth Amendment.” 64 Courts have applied the Eighth Amendment to claims

by a work-release inmate. 65


         In this case, Plaintiff was a convicted inmate incarcerated at the East Baton Rouge Work

Release facility neighboring the East Baton Rouge Parish Prison at the time the incident in question

took place. 66 Plaintiff admits that “[a]t all times relevant to this litigation, Plaintiff Bradford

Skinner was serving a sentence for non-violent drug crimes with the Louisiana Department of

Public Safety and Corrections.” 67 Defendants Braxton and Hyde were correctional officers at the

neighboring East Baton Rouge Parish Prison. Plaintiff’s excessive force claims do not arise out of

the arrest or apprehension of a free citizen. Rather, Plaintiff’s excessive force claims arise during

his incarceration after criminal prosecution was complete. Plaintiff’s excessive force claims are

brought by a convicted inmate against correctional officers who were making a good faith effort

to maintain and restore discipline at a correctional facility. Plaintiff’s claims are governed solely

by the Eighth Amendment and not the Fourth Amendment. Therefore, Plaintiff’s Fourth

Amendment claims should be dismissed with prejudice.


     3. The Standard to be used under the Eighth Amendment




63
   Dawson v. Anderson County, Tex., 769 F. 3d 326,328 (5th Cir. 2014) (citing Graham v. Connor, 490 U.S. 386,
394, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989)(quoting U.S. Const,. Amend. IV))
64
   Id. At 328
65
   See Smith v. Southside Café, 2010 WL 1037978, *4 (E.D. La. 2010) and cases cited therein; Washington v. City of
Shreveport, 2006 WL 1778756, *4 (W.D. La. 2006) and cases cited therein.
66
   Rec. Doc. 19 ¶¶4,5
67
   Rec. Doc. 19 ¶19
                                                       13
       Case 3:20-cv-00595-SDD-SDJ                   Document 27-1           12/08/20 Page 14 of 32




        “In evaluating excessive force claims under the Cruel and Unusual Punishment Clause of

the Eighth Amendment, the ‘core judicial inquiry is ‘whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm.’” 68 This

standard focuses on “the detention facility official’s subjective intent to punish.” 69 To determine

intent, the Fifth Circuit references “the well-known Hudson factors” to determine whether the

use of force was constitutionally permissible. 70 These factors are: “(1)the extent of the injury

suffered, (2) the need for the application of force, (3) the relationship between that need and the

amount of force used, (4) the threat reasonably perceived by the responsible officials, and (5) any

efforts made to temper the severity of a forceful response.” 71 Further, the Supreme Court has

stated that prison disturbances “may require prison officials to act quickly and decisively.” 72

       “’The Eighth Amendment’s prohibition of cruel and unusual punishments necessarily

excludes from constitutional recognition de minimis uses of physical force, provided that the use

of force is not of a sort repugnant to the conscience of mankind.’” 73 An inmate who complains

of a “push or shove” that causes no discernible injury almost certainly fails to state a valid

excessive force claim. 74

       In the Fifth Circuit, a prisoner must have suffered at least some injury to have an excessive

force claim under the Eighth Amendment. 75 Further, the Prison Litigation Reform Act (PLRA)




68
   Cowart v. Erwin, 837 F. 3d444, 452 (5th Cir. 2016) (quoting Hudson v. McMillian, 503 U.S. 1,6-7, 112 S. Ct. 995,
117 L. Ed. 2d 156 (1992))
69
   Id. (Quoting Valencia v. Wiggins, 981 F. 2d 1440, 1449 (5th Cir. 1993))
70
   Id. At 452-453
71
   Bourne v. Gunnels, 921 F. 3d 484, 491
72
   Hudson 503 U.S. at 6
73
   McCoy at 233
74
   Wilkins v. Gaddy, 559 U.S. 34, 37-38 (2010)
75
   See Abbott v. Babin, 744 Fed. Appx. 854, 857(5th Cir. 2018) (“Although the Supreme Court in Hudson v.
McMilliam, 503 U.S. 1, 5-9, 112 S. Ct. 995, 117 L. Ed. 2d 156 (1992) and Wilkins v. Gaddy, 559 U.S. 34, 37-39,
130 S. Ct. 1175, 175 L. Ed. 2d 995 (2010), criticized courts of appeals for requiring ‘some arbitrary quantity of
injury” to maintain an excessive-force claim, the Court did not eliminate the required element of at least some harm
or injury to maintain an Eighth Amendment claim.”
                                                        14
        Case 3:20-cv-00595-SDD-SDJ           Document 27-1       12/08/20 Page 15 of 32




provides: “No Federal civil action may be brought by a prisoner confined in a jail, prison or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury…” 76


     4. Plaintiff has not alleged facts to support a claim against Demarcus Braxton in his
        individual capacity and he is entitled to qualified immunity.

        Plaintiff asserts that he is suing East Baton Rouge Parish Prison Deputy Demarcus Braxton

in his individual capacity. 77 Plaintiff fails to allege sufficient facts as to Deputy Braxton’s

conduct to satisfy the pleading requirement for a Section 1983 individual capacity claim for

excessive force and Deputy Braxton is entitled to qualified immunity. Plaintiff alleges that

shortly after he requested medical attention form Work Release Defendant Martin, East Baton

Rouge Parish Prison deputy Demarcus Braxton arrived. 78 Plaintiff alleges that while he was in

handcuffs, Deputy Braxton sprayed him in the face with mace. 79 Plaintiff alleges that while he

was standing still on the walking ramp, handcuffed, Deputy Braxton grabbed him by his

throat. 80Plaintiff alleges that Deputy Braxton, Hyde and Martin participated in forcibly pushing

him up against a metal railing as they placed leg shackles on him. 81 Plaintiff alleges that Deputy

Braxton held him by the neck and bent him over the railing face first, pushing his head down with

one hand. 82 Plaintiff admits that the incident with Plaintiff at the Work Release facility was in

full view of other inmates who were filming and commenting on the disturbance. 83 Plaintiff

makes additional allegations as to all “Defendants.” Plaintiff’s in globo allegations as to all




76
   42 U.S.C. Section 1997(e)
77
   Rec. Doc.19 ¶15
78
   Rec. Doc. 19 ¶33
79
   Rec. Doc. 19 ¶36
80
   Rec. Doc. 19 ¶39
81
   Rec. Doc. 19 ¶41
82
   Rec. Doc. 19 ¶42
83
   Rec. Doc. 19 ¶¶ 38 and 48
                                                15
          Case 3:20-cv-00595-SDD-SDJ                   Document 27-1   12/08/20 Page 16 of 32




Defendants cannot be used to state a Section 1983 individual capacity claim against Deputy

Braxton.

          Plaintiff’s allegations in his Complaint omit key facts that are set forth in the East Baton

Rouge Parish Prison Disciplinary Report prepared by Corporal Braxton and approved by Lt. Hyde

as his supervisor. 84 This Court may consider the attached Disciplinary Report in ruling on this

motion to dismiss without converting it to a motion for summary judgment because it was

referenced by Plaintiff in his Complaint.85 The Disciplinary Report prepared by Corporal Braxton

provides that he and Lt. Hyde received a call from the East Baton Rouge Parish Work Release

Facility stating Inmate Skinner was attempting to walk off the compound. The report further

provides that Corporal Braxton and Lt. Hyde responded and observed Skinner sitting on the

walking ramp of a trailer in handcuffs. The report provides that Corporal Braxton gave Skinner

several verbal orders to stand up and that Skinner refused and stated several times “I have high

blood pressure and the news said I’m at risk for Covid-19. I need to go to the hospital!” Lt. Hyde

advised Skinner that he needed to stand up and walk to the Unit so a nurse at the Prison could

assess him to determine if he needed to be transported to a hospital. The report provides that

Skinner refused and began to cough and spit at Corporal Braxton and Lt. Hyde, stating “back up

or I [am] going to give you Corona!” Corporal Braxton gave Skinner several verbal orders to

stop spitting and coughing towards them. The report provides that Skinner refused and continued

to spit and cough towards them. The report provides that Corporal Braxton administered a one to

two second burst of subject control spray to the facial area of Skinner and that Skinner complied

and stopped spitting and coughing towards them. The report provides that Corporal Braxton

ordered Skinner to stand up and he refused his orders. The report provides that Corporal Braxton



84
     See Disciplinary Report attached hereto as Exhibit 1.
85
     Rec. Doc. 19 ¶51
                                                             16
          Case 3:20-cv-00595-SDD-SDJ                   Document 27-1   12/08/20 Page 17 of 32




and Lt. Hyde and a Captain from the Work Release Facility had to carry Skinner to the Unit and

place him inside it. 86

          The allegations in Plaintiff’s Complaint and the additional facts set forth in the Disciplinary

Report referenced by Plaintiff in his Complaint are insufficient to support a claim that Deputy

Braxton used excessive force on Plaintiff in violation of the Eighth Amendment. These alleged

facts show that Corporal Braxton’s actions were taken as a good faith effort to maintain or restore

discipline and not maliciously and sadistically to cause harm. The threat to the security at the

corrections facility is evident by the fact that the disturbance that Plaintiff was causing at the

Work Release facility was in full view of other inmates who were filming and commenting on

the disturbance. 87 Even if the use of force by Defendant Braxton is analyzed under the Fourth

Amendment reasonableness standard, Plaintiff’s claims would be insufficient to state a cause of

action.

           First, Plaintiff alleges that Corporal Braxton used excessive force on him when he sprayed

him with mace. Plaintiff fails to allege facts to show Corporal Braxton’s subjective intent was to

act maliciously and sadistically to cause harm rather than to maintain or restore order when he

sprayed one or two burst of mace when the Hudson factors are considered. As to the first Hudson

factor, Plaintiff does not specifically allege any injuries as a result of being sprayed by mace. The

absence of an alleged physical injury also precludes Plaintiff’s claim against Corporal Braxton in

accordance with the PLRA. As to the second, third and fourth factors, Plaintiff’s attempt to

escape from the Work Release Facility, his refusal to abide by orders to stand up and walk to the

Unit at the Prison to see a Nurse, and his coughing and spitting on the deputies while stating that

he was going to give them the corona virus, created a need for the use of force (the use of one to



86
     See Disciplinary Report attached hereto as Exhibit 1.
87
     Rec. Doc. 19 ¶¶ 38 and 48
                                                             17
          Case 3:20-cv-00595-SDD-SDJ            Document 27-1       12/08/20 Page 18 of 32




two seconds burst of mace) and the relationship between the need for force and the amount of

force used was appropriate to the threat reasonable perceived. Further, as to the fifth factor,

Corporal Braxton tempered the use of force by using only a short one to two second burst of

spray.

          Similarly, Plaintiff’s allegations that Deputy Braxton pushed him against the metal railing,

and held him by the neck and bent him over the railing face first, pushing his head down, taken

together with the facts set forth in the Disciplinary Report are not sufficient to show that Corporal

Braxton’s subjective intent was to act maliciously and sadistically to cause harm rather than to

maintain or restore order in light of the Hudson factors. Further, Plaintiff alleges that Deputy

Braxton held him by the neck, which resulted in him losing consciousness. Deputy Braxton

denies these allegations. In any event, even if accepted as true for purposes of this motion,

Plaintiff’s allegations do not support a claim for excessive force under the Eighth Amendment.

Plaintiff does not allege that he suffered significant injury. Plaintiff alleges that he suffered from

pain in his neck, throat, back and chest and that he had difficulty to breathing without coughing. 88

Skinner’s refusal to follow orders to stand up so they could bring him to the East Baton Rouge

Parish Prison to see a nurse, resulted in a struggle which ended with the officers having to carry

him to the unit to bring him to the East Baton Rouge Parish Prison. Clearly, some force was

needed. The relationship between the need for force and the amount of force used by Deputy

Braxton was appropriate. Further, the threat to the security at the corrections facility is evident

by the fact that the disturbance that Plaintiff was causing at the Work Release facility was in full

view of other inmates who were filming and commenting on the disturbance. 89 The allegations

show that Deputy Braxton acted to temper the severity of his response. His struggle with Plaintiff



88
     Rec. Doc. 19 ¶ 54
89
     Rec. Doc. 19 ¶¶ 38 and 48
                                                    18
        Case 3:20-cv-00595-SDD-SDJ                 Document 27-1          12/08/20 Page 19 of 32




only lasted long enough to get Plaintiff to the unit. As the Supreme Court has pointed out, prison

disturbances “may require prison officials to act quickly and decisively.” 90

         Further, Deputy Braxton is entitled to qualified immunity as to Plaintiff’s individual

capacity claims because Plaintiff has not pled sufficient facts as to Deputy Braxton’s conduct that

every reasonable officer would have understood that Deputy Braxton’s conduct violated Plaintiff’s

rights. Officials may use chemical spray where “reasonably necessary to prevent riots or escapes
                                          91
or to subdue recalcitrant prisoners.”          But they cannot do so “for the sole purpose of punishment

or the infliction of pain.” 92 The Court in McCoy held that since there was no need to subdue the

inmate who was sprayed because it was another inmate who needed subduing, there was a

constitutional violation. However, the Fifth Circuit in McCoy also affirmed the dismissal of the

claim based on qualified immunity because it was not beyond debate that an officer’s single use
                                                                                                         93
of spray stepped over the de minimis line. Therefore, the law was not clearly established.


         Similarly, even if this Court were to find Deputy Braxton committed a constitutional

violation, the law was not clearly established that Deputy Braxton’s conduct was unconstitutional

related to his spraying Plaintiff with chemical spray. Further, it was not clearly established that

Deputy Braxton’s conduct related to him holding him up against the rail, even allegedly by the

neck when he would not stand up, was unconstitutional. Therefore, Deputy Braxton is entitled to

qualified immunity and the claims against him should be dismissed with prejudice.



     5. Plaintiff has not alleged facts to support a claim against Rudolph Hyde in his
        individual capacity and he is entitled to qualified immunity.



90
   Hudson, 503 U.S. at 6
91
   McCoy v. Alamu, 950 F. 3d 226 (5th Cir. 2020) citing Clemmons v. Greggs, 509 F. 2d 1338, 1340 (5th Cir. 1975)
citing Clemmons v. Greggs, 509 F. 2d 1338, 1340 (5th Cir. 1975)
92
   Id. citing Soto v. Dickey, 744 F. 2d 1260, 1270 (7th Cir. 1984)
93
   Id. at page 233
                                                       19
       Case 3:20-cv-00595-SDD-SDJ                  Document 27-1           12/08/20 Page 20 of 32




       Plaintiff asserts that he is suing East Baton Rouge Parish Prison deputy Rudolph Hyde in

his individual capacity only. 94 Plaintiff fails to allege sufficient facts as to Deputy Hyde’s conduct

to satisfy the pleading requirement for a Section 1983 individual capacity claim for excessive

force and Deputy Hyde is entitled to qualified immunity.

       The only specific factual allegations against Deputy Hyde are as follows: (1) “Shortly after

Mr. Skinner requested medical attention from Defendant Walker, East Baton Rouge Parish

Sheriff’s Officers including Defendants Demarcus Braxton and [Rudolph] Hyde arrived;” 95 and

(2) “Defendants Braxton, Hyde and Walker all participated in forcibly pushing Mr. Skinner up

against a metal railing as they placed leg shackles on him.” 96

       These allegations are insufficient to show that Deputy Hyde used excessive force on

Plaintiff in violation of the Eighth Amendment. Even if the use of force by Defendant Hyde is

analyzed under the Fourth Amendment reasonableness standard, Plaintiff’s claims would be

insufficient to state a cause of action.

        Plaintiff has not alleged the extent of the injury, if any, he suffered as a result of Deputy

Hyde’s actions. Plaintiff has not alleged that Deputy Hyde used more than a de minimis amount

of physical force on Plaintiff. Plaintiff has not alleged sufficient facts to show that the minimal

force allegedly applied by Deputy Hyde (pushing him up against a metal railing as they placed

leg shackles on him) was not a good faith effort to maintain or restore discipline. Plaintiff’s

alleged facts against Deputy Hyde do not show that he used any more force than was necessary

to get Plaintiff to stand up and to put leg shackles on him so that they could take him to the unit

to bring him to the East Baton Rouge Parish Prison to see a nurse. Based upon the alleged facts,



94
   Rec. Doc. 19 ¶16 Plaintiff correctly names “Rudolph” Hyde in the caption but incorrectly names him as
“Randolph” Hyde in ¶16
95
   Rec. Doc. 19 ¶33
96
   Rec. Doc. 19 ¶41
                                                       20
       Case 3:20-cv-00595-SDD-SDJ                  Document 27-1           12/08/20 Page 21 of 32




the relationship between the need for force and the amount of force used by Deputy Hyde was

appropriate. As discussed above, the struggle was in the presence and view of other inmates who

were filming and commenting on the disturbance at a correctional facility, presenting a real threat

to the security at the Work Release facility, requiring the officers, including Deputy Hyde, to act

quickly and decisively. 97 Based on the facts alleged as to Deputy Hyde’s conduct, Plaintiff has

not stated an Eighth Amendment excessive force claim against Deputy Hyde. Plaintiff’s in globo

allegations as to all Defendants cannot be used to state a Section 1983 individual capacity claim

against Deputy Hyde.

       Further, Deputy Hyde is entitled to qualified immunity as to Plaintiff’s individual capacity

claims because Plaintiff has not pled sufficient facts as to Deputy Hyde’s conduct that every

reasonable officer would have understood that Deputy Hyde’s conduct violated Plaintiff’s rights.

        D. Plaintiff fails to state a Section 1983 official capacity claim against Sheriff
           Gautreaux.

        Plaintiff asserts that he is bringing Monell and failure to train and supervise claims against

Sheriff Gautreaux in his official capacity. 98 Plaintiff’s Monell claim appears to be based on a single

policy decision of Sheriff Gautreaux. 99 Plaintiff also appears to be making a failure to discipline

and failure to implement sufficient policies claims against Sheriff Gautreaux in his official

capacity. 100


        A suit against a government official in his official capacity is the equivalent of filing suit

against the government agency of which the official is an agent. 101 The claims against Sheriff




97
   Rec. Doc. 19 ¶¶38, 48
98
   Rec. Doc. 19 page 13 Count Four Monell and Failure to Train and Supervise
99
   See Rec. Doc. 19 ¶72 and cases cited in footnote 7
100
    Rec. Doc. 19 ¶¶74, 75,76, 77
101
    Monell v. New York City Dep’t of Soc. Serv. Of City of New York, 436 U.S. 658, 690-91 n. 55 (1978)
                                                        21
       Case 3:20-cv-00595-SDD-SDJ                    Document 27-1            12/08/20 Page 22 of 32




Gautreaux in his official capacity are therefore claims against the East Baton Rouge Sheriff’s

Office, the agency that Sheriff Gautreaux represents.


         To be successful in his official capacity claims, a Plaintiff “must show that the municipality

has a policy or custom that caused his injury.” 102 Specifically, “[a] plaintiff must identify: (1) an

official policy (or custom), of which (2) a policymaker can be charged with actual or constructive

knowledge, and (3) a constitutional violation whose moving force is that policy or custom.” 103 The

Fifth Circuit has made it clear that “[w]ithout an underlying constitutional violation, an essential

element of municipal liability is missing.” 104


         To establish an “official policy,” Plaintiff must allege either of the following:


             1. A policy statement, ordinance, regulation, or decision that is officially
                adopted and promulgated by the municipality’s lawmaking officers or by an
                official to whom the lawmakers have delegated the policy making authority;
                or

             2. A persistent, widespread practice of city officials or employees, which,
                although not authorized by officially adopted and promulgated policy, is so
                common and well settled as to constitute a custom that fairly represents
                municipal policy. Actual or constructive knowledge of such custom must be
                attributable to the governing body of the municipality or to an official to
                whom that body had delegated policy-making authority. 105



         To sustain a claim for municipal liability, the policymaker must have final policymaking

authority. 106 “[W]hether a particular official has final policymaking authority is a question of state




102
    Parm v. Spumante, 513 F. 3d 135, 142 (5th Cir. 2007)
103
    Valle v. City of Houston, 613 F. 3d 536, 541-42 (5th Cir. 2010)
104
    Ristow v. Hansen, 719 Fed. Appx. 359 (5th Cir. 2018) citing Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex
rel. Keys, 675 F. 3d 849, 866-67 (5th Cir. 2012) (en banc)(alteration in original) (quoting Becerra v. Asher, 105 F. 3d
1042, 1048 (5th Cir. 1997)
105
    Bennett v. City of Slidell, 735 F. 2d 861, 862 (5th Cir. 1984)
106
    City of St. Louis v. Praprotnik, 485 U.S. 112, 127, 108 S. Ct. 915, 99 L. Ed. 2d 107 (1988)
                                                          22
       Case 3:20-cv-00595-SDD-SDJ                     Document 27-1           12/08/20 Page 23 of 32




law.” 107 In addition, “each and any policy which allegedly caused constitutional violations must

be specifically identified by a plaintiff.” 108 “[A] single decision may create municipal liability if

that decision were made by a final policymaker responsible for that activity.” 109 However, absent

an official policy, actions of officers or employees of a municipality do not render the municipality

liable under Section 1983. 110 Further, “[t]he single incident exception is a narrow one, and one that

[the Fifth Circuit has] been reluctant to expand.” 111 In Pembaur v. City of Cincinnati, the U.S.

Supreme Court considered “whether, and in what circumstances, a decision by municipal

policymakers on a single occasion may satisfy” the requirements for successfully pleading Monell

liability.112 In Pembaur, a county prosecutor, acting as county’s final decision maker, directed

county deputies to forcibly enter plaintiff’s place of business to serve capiases upon third persons.

The Court found that where “[t]he Prosecutor made a considered decision based on his

understanding of the law” and “[t]hat decision directly caused the violation of petitioner’s rights,”

that decision could give rise to liability under Section 1983. 113 Section 1983 does not allow a

municipality to be held vicariously liable for its officers’ actions on a theory of respondeat

superior. 114


         The Supreme Court has held that municipal policies and practices amounting to deliberate

indifference with respect to training, supervision, and/or hiring may give rise to Section 1983




107
    Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737, 109 S. Ct. 2701, 105 L. Ed. 2d 598 (1989) (internal citations
omitted) (emphasis in original)
108
    Piotrowski v. City of Houston, 237 F. 3d 567, 579 (5th Cir. 2001)
109
    Bennett v. Pippin, 74 F. 3d 578, 586 (5th Cir. 1996) (internal quotations and citations omitted)
110
    Id.
111
    Burge v. St. Tammany Par., 336 F. 3d 363, 373 (5th Cir. 2003)
112
    Pembaur v. City of Cincinnati, 475 U.S. 469, 471, 106 S. Ct. 1292, 89 L. Ed. 2d 452 (1986)
113
    Id at 484
114
    See Bd. of Cnty. Commis of Bryan Cnty v. Brown, 520 U.S. 397, 403 (1997); Monell v. Dep’t of Social Servs.,
436 U.S. 658, 690-91 (1978)
                                                          23
       Case 3:20-cv-00595-SDD-SDJ                  Document 27-1          12/08/20 Page 24 of 32




liability.115 The official’s culpability for a deprivation of rights is at its most tenuous where a

claim is failure to train or supervise. 116 A municipality’s failure to train its employees must amount

to “deliberate indifference to the rights of persons with whom the [untrained employees] come into

contact.” 117 Only then “can such a shortcoming be properly thought of as a city ‘policy or custom’

that is actionable under Section 1983.” 118


        The Fifth Circuit has held that an official is liable under Section 1983 for a failure to train

or supervise only where a plaintiff establishes that “(1) the official failed to train or supervise the

officers involved; (2) there is a casual connection between the alleged failure to supervise or train

and the alleged violation of the plaintiff’s rights; and (3) the failure to train or supervised

constituted deliberate indifference to the plaintiff’s constitutional rights.”119 The same elements

applicable to a failure to train claim apply to claims based upon a failure to supervise or failure to

discipline theories. 120A complaint must show that, “through its deliberate conduct, the

municipality was the ‘moving force’ behind the injury alleged.” 121 “[F]or liability to attach based

on an ‘inadequate training’ claim, a plaintiff must allege with specificity how a

particular training program is defective.” 122


         To establish deliberate indifference, “a plaintiff usually must demonstrate a pattern of

violations and that the inadequacy of the training is obvious and obviously likely to result in a




115
    See City of Canton v. Harris, 489 U.S. 378, 380 (1989); Bd. Of Cnty. Comm’rs v. Brown, 520 U.S. 397, 410-11
(1997).
116
    See Connick v. Thompson, 131 S. Ct. 1350, 1359-60, 179 L. Ed. 2d 417 (2011)
117
    Canton, 489 U.S. at 398
118
    Id at 389; Connick v. Thompson, 131 S. Ct. 1350
119
    Burge v. St. Tammany Parish, 336 F. 3d 363, 370 (5th Cir. 2003) (alteration omitted) (quoting Thompson v.
Upshur Cnty., 245 F. 3d 447, 459 (5th Cir. 2001)
120
    E.G. v. Bond, 2017 WL 129019 *3 (N.D. Tex. 2017) citing Snow v. City of El Paso Tex., 501 F. Supp. 2d 826,
833 n. 5 (W. D. Tex. 2006)
121
    Brown, 520 U.S. at 404
122
    Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir.2005).
                                                       24
       Case 3:20-cv-00595-SDD-SDJ                   Document 27-1           12/08/20 Page 25 of 32




constitutional violation.” 123 “[A] municipality is not liable under section 1983 for the negligence

or gross negligence of its subordinate officials, including its chief of police, in failing to train the

particular officer in question, in the absence of evidence at least of a pattern of similar incidents in

which citizens were injured or endangered by intentional or negligent police misconduct and/or

that serious incompetence or misbehavior was general or widespread throughout the police

force.” 124 “[I]t is nearly impossible to impute lax disciplinary policy to the City without showing

a pattern of abuses that transcends the error made in a single case.” 125“Where a plaintiff fails to

establish deliberate indifference, the court need not address the other two prongs of supervisor

liability.” Goodman v. Harris Cnty., 571 F.3d 388, 395 (5th Cir. 2009).


         Likewise, liability under a Section 1983 failure to implement a policy requires a showing

that the defendant acted with deliberate indifference. 126 “A failure to adopt a policy can be

deliberately indifferent when it is obvious that the likely consequences of not adopting a policy

will be a deprivation of constitutional rights.” 127 “Deliberate indifference is a high standard—‘a

showing of simple or even heightened negligence will not suffice.’” 128 “A mere showing of

generalized risk is insufficient to establish deliberate indifference; rather, the plaintiff must show

that a reasonable policy maker would conclude that the constitutional deprivation that occurred

was a plainly obvious consequence of his decision.” 129

         1. Plaintiff fails to state an official capacity claim against Sheriff Gautreaux because
            Plaintiff has not alleged facts to support a constitutional violation by an employee
            of Sheriff Gautreaux.


123
    Cousin v. Small, 325 F.3d 627, 637 (5th Cir.2003) (internal quotation omitted)
124
     Languirand v. Hayden, 717 F.2d 220, 227–28 (5th Cir.1983)
125
    Piotrowski v. City of Houston, 237 F. 3d 567, 582 (5th Cir. 2001)
126
    Lefebure v. Boeker, 390 F. Supp. 3d 729, 755 (M.D. La. 2019) (citing Porter v. Epps, 659 F. 3d 440, 446 (5th
Cir. 2011))
127
    Id at 755 (citing Porter at 446 (quoting Rhyne v. Henderson Cnty., 973 F. 2nd 386, 392 (5th Cir. 1992)))
128
    Id at 755 (citing Valle v. City of Houston, 613 F. 3d 536, 542 (5th Cir. 2010) (quoting Piotrowski v. City of
Houston, 237 F. 3d 567, 579 (5th Cir. 2001) (quoting Brown, 520 U.S. at 407, 117 S. Ct. 1382))
129
    Brown, 520 U.S. 397, 411
                                                         25
       Case 3:20-cv-00595-SDD-SDJ                   Document 27-1          12/08/20 Page 26 of 32




        If this Court finds, as asserted herein by Sheriff Defendants, that Deputy Braxton and

Deputy Hyde did not violate Plaintiff’s constitutional rights, then an essential element of municipal

liability would be missing, an underlying constitutional violation by an employee of Sheriff

Gautreaux, and Plaintiff’s official capacity claims against Sheriff Gautreaux should be dismissed

with prejudice for this reason alone.



        2. Plaintiff fails to state an official capacity claim against Sheriff Gautreaux based
           on a single policy decision.

        Plaintiff appears to base his Section 1983 official capacity Monell claim on the actions of

Sheriff Gautreaux himself, a single policy decision. In support of his Monell claim, Plaintiff

alleges “Policymakers for local governments can be liable under Monell when ‘the action of the

policymaker itself violated a constitutional right.’” 130 The cases cited by Plaintiff in support of

this allegation involve a single policy decision by the final policymaker. In support of this claim,

Plaintiff relies on the allegation that Sheriff Gautreaux is a final policymaker for East Baton Rouge

Parish Sheriff’s Office. 131 However, Plaintiff does not allege that Sheriff Gautreaux made any

single policy decision that was the moving force behind the alleged constitutional violation. The

alleged constitutional violation in this case is the alleged use of excessive force against Plaintiff,

an inmate, by East Baton Rouge Sheriff Office (“EBRSO”) prison deputies and Work Release

Deputy Martin. Plaintiff fails to identify a “policy statement, ordinance, regulation, or decision”

by Sheriff Gautreaux which caused this alleged constitutional violation. Absent an official policy,




130
    Rec. Doc. 19 ¶72 citing Anderson v. Larpenter, 16-13733 2017 WL 3064805 (E.D. La. July 18, 2017); citing
Burge v. Parish of St. Tammany, 187 F. 3d 452, 471 (5th Cir. 1999); see also Pembaur v. City of Cincinnati, 475
U.S. 469 (1986); Hampton Co. Nat. Sur., LLC v. Tunica county Miss., 543 F. 3d 221, 227 (5th Cir. 2008).
131
    Rec. Doc. 19 ¶72
                                                        26
       Case 3:20-cv-00595-SDD-SDJ              Document 27-1         12/08/20 Page 27 of 32




any actions by deputies Braxton and Hyde do not render EBRSO, or in this case, Sheriff Gautreaux

in his official capacity, liable under Section 1983.


        3. Plaintiff fails to state an official capacity claim against Sheriff Gautreaux based
           on failure to train/discipline or supervise
        In addition, Plaintiff makes a failure to train/supervise/discipline claim against Sheriff

Gautreaux. Plaintiff claims that “Defendants had a duty…to adequately train, supervise and

discipline all prison and jail personnel in order to prevent violations of inmates’ rights.” 132 Plaintiff

makes the conclusory allegation, not supported by any facts, that “Defendants were deliberately

indifferent to their duties to properly train, discipline and supervise the jail staff.” 133 Further,

Plaintiff alleges generally that “Defendants declined to implement sufficient training, sufficient

policies, or any legitimate mechanism for oversight or punishment of officers and agents.” 134

Finally, Plaintiff makes the conclusory allegation that “[a]s a result of Defendants’ actions and

omissions, including failure to train, supervise and discipline staff, Mr. Skinner’s constitutional

rights were violated.” 135


        Plaintiff’s failure to train/supervise/discipline claims are based on conclusory allegations

with no factual support. Plaintiff makes no specific factual allegations about training whatsoever,

much less how a particular training program was defective. Likewise, Plaintiff makes no specific

factual allegation to support his failure to supervise/discipline claims. Plaintiff has not alleged

facts to show that any failure to train/supervise/discipline was the moving force behind the alleged

use of force. Plaintiff has not alleged facts to establish deliberate indifference on the part of Sheriff




132
    Rec. Doc. 19 ¶74
133
    Rec. Doc. 19 ¶75
134
    Rec. Doc.19 ¶76
135
    Rec. Doc. 19 ¶77
                                                   27
       Case 3:20-cv-00595-SDD-SDJ                     Document 27-1         12/08/20 Page 28 of 32




Gautreaux.      Plaintiff has        not    alleged     a    pattern   of   similar incidents   of lack   of

training/supervision/discipline.


         4. Plaintiff fails to state an official capacity claim against Sheriff Gautreaux base on
            failure to implement a policy.
          Similarly, Plaintiff has failed to state a claim for failure to implement a policy. Plaintiff

alleges that Defendants declined to implement sufficient policies. 136Plaintiff fails to allege how

the Sheriff’s policies are deficient and what policy he should have implemented. Plaintiff fails to

allege any facts to show the Sheriff Gautreaux acted with deliberate indifference in failing to adopt

or implement a policy.


         E. Plaintiff fails to state a claim against the Sheriff Defendants based on Article 1,
            Section 5 of the Louisiana Constitution.


         Plaintiff alleges that “Defendants’ actions in conducting and causing the seizing, detaining,

and excessive force on Mr. Skinner as described above violated his rights under Article 1, Section

5 of Louisiana’s constitution.” 137Article 1 Section 5 of the Louisiana Constitution provides

“[e]very person shall be secure in his person, property, communications, houses, papers, and

effects against unreasonable searches, seizures, or invasions of privacy.” 138 Plaintiff does not state

a claim pursuant to Article 1 Section 5 of the Louisiana Constitution because Plaintiff’s claims are

not based on invasion of privacy, or unreasonable search or seizure.

         While the Louisiana Supreme Court has not recognized state constitutional claims based

on excessive force, the Western District of Louisiana Federal District Court has noted that privacy




136
    Rec. Doc.19 ¶76
137
    Rec. Doc.19 ¶66
138
    Article 1, Section 5, of the Louisiana Constitution of 1974
                                                            28
       Case 3:20-cv-00595-SDD-SDJ                  Document 27-1          12/08/20 Page 29 of 32




principles embodied in the Fourth Amendment have been incorporated into Article I, Section 5 of

the Louisiana Constitution. 139


        However, Plaintiff does not make claims based on invasion of privacy. As explained above,

Plaintiff’s claims should not be analyzed under the Fourth Amendment. Plaintiff does not allege

any facts to show that he was unreasonably seized or detained. In fact, Plaintiff admits that “[a]t

all times relevant to this litigation, Plaintiff Bradford Skinner was serving a sentence for non-

violent drug crimes with the Louisiana Department of Public Safety and Corrections.” 140 Plaintiff

was an inmate at the East Baton Rouge Work Release facility, neighboring the East Baton Rouge

Parish Prison. 141 Plaintiff was already a convicted inmate being housed at the East Baton Rouge

Work Release facility, where the incident at issue in this suit took place. Deputy Braxton and

Deputy Hyde were correctional officers at the East Baton Rouge Parish Prison responding to a

disturbance by an inmate at the neighboring East Baton Rouge Parish Work Release facility.


         Further, there is nothing in the cases out of the Western District to suggest that Article I,

Section 5 of the Louisiana Constitution should be extended beyond Fourth Amendment excessive

force claims based on unreasonable seizures to claims by a convicted inmate that excessive force

was used on him in a correctional facility setting. As stated above, the Fourth Amendment is not

applicable to Plaintiff’s claims in this case because the force was not used during an arrest or

seizure but while Plaintiff was housed in a correctional setting as a convicted inmate. Further,

Plaintiff has not alleged that Sheriff Gautreaux used any force against him. Therefore, Plaintiff




139
    Tucker v. City of Shreveport, 2019 WL 961993 (W.D. La. 2/27/2019) citing Shepherd v. City of Shreveport, No.
14-2623, 2018 WL 1513679, at *10 (W.D. La. Mar. 27, 2018) (citing Todd v. City of Natchitoches, 238 F. Supp.
793, 798–99 (W.D. La. 2002), appeal dismissed on other grounds, 72 F. App’x 969).
140
    Rec. Doc. 19 ¶19
141
    Rec. Doc. 19 ¶¶4,5
                                                       29
       Case 3:20-cv-00595-SDD-SDJ                    Document 27-1           12/08/20 Page 30 of 32




fails to state a claim against the defendants for excessive force pursuant to Article 1 Section 5 of

the Louisiana Constitution.


         F. Plaintiff fails to state a State Law claim against the Sheriff Defendants based on
            Assault and Battery.


         Plaintiff alleges that Defendants’ use of force against Bradford Skinner constituted assault

and battery. 142 Plaintiff alleges that “[i]t was an assault because it put Mr. Skinner in immediate

apprehension of a non-consensual harmful touching.” 143 Plaintiff alleges that “[i]t was a battery

because Defendants completed a non-consensual harmful touching.” 144


         Under Louisiana law, the use of force by law enforcement officers is scrutinized by

considering the “reasonable force” standard established by La. C. Cr. P. art. 220. 145 “Factors in

determining whether the force exerted was reasonable under the circumstances entail: the known

character of the arrestee; the risks and dangers faced by the officer; the nature of the offense or

behavior involved; the chance of escape if the particular means are not employed; the existence of

alternative methods of arrest or subduing the arrestee; the physical strength, size and weaponry of

the officers as compared to that of the arrestee; and the exigencies of the moment.” 146 “Excessive

force transforms ordinarily protected use of force into an actionable battery, rendering the

defendant officer and his employer liable for damages.” 147 The Court in Penn applied this test to

plaintiff’s state law claims for excessive force against a prison guard, Deputy Mayo, and found

that given the circumstances and plaintiff’s behavior at the jail, the force applied constituted

ordinarily protected use of force. In Penn, the arresting police department alerted the officers at


142
    Rec. Doc. 19 ¶68
143
    Rec. Doc. 19 ¶69
144
    Rec. Doc. 19 ¶70
145
    Penn v. St. Tammany Parish Sheriff’s Office, 2002-0893, (La App. 1st Cir. 4/2/03),843 So. 2d 1157
146
    Id at page 1161 citing Kyle v. City of New Orleans, 353 So. 2d 969, 973 (La. 1977).
147
    Id at 1161 citing Ross v. Sheriff of Lafourche Parish, 479 So. 2d 506, 511 (La. App. 1st Cir. 1985)
                                                         30
       Case 3:20-cv-00595-SDD-SDJ                    Document 27-1   12/08/20 Page 31 of 32




the Parish jail that the officers were in route with a combative prisoner. Deputy Mayo applied two

bursts of the electric shield to control combative and resistive behavior after several unsuccessful

vocal orders.


         In this case, Plaintiff has not alleged sufficient facts to show that the use of force used in

this case by Deputy Hyde and Deputy Braxton was not reasonable under the circumstances. The

only specific allegations against Deputy Hyde is that he participated in forcibly pushing Mr.

Skinner up against a metal railing as leg shackles were being placed on him. 148 The alleged facts

against Deputy Braxton, including those found in the referenced Disciplinary Report was that Mr.

Skinner was attempting to escape, that he refused to stand up, and that he began to cough and spit

at Deputies Braxton and Hyde stating that he was going to give them the corona virus. In response,

Deputy Braxton gave several verbal commands to stop spitting and coughing, and that when he

refused, Deputy Braxton administered a one to two second burst of control spray. 149


         Plaintiff alleges that while he was standing still on the walking ramp handcuffed,

Defendant Braxton grabbed him by his throat. Plaintiff alleges that Deputy Braxton held him by

the neck and bent him over the railing at which time he lost consciousness. 150 The disciplinary

report provides that Corporal Braxton ordered Mr. Skinner to stand up and he refused his orders

and that they had to carry him to the Unit and place him inside of it. 151


         Given the fact that Plaintiff was attempting to escape, he was spitting and coughing on

Deputy Braxton and Deputy Hyde, that he was refusing to stand or walk with them, the force

applied constituted ordinarily protected use of force. Plaintiff does not allege any facts to suggest


148
    Rec. Doc.19 ¶41
149
    See Disciplinary Report attached hereto as Exhibit 1
150
    Rec. Doc.19 ¶¶39,41,42,44,46
151
    See Disciplinary Report attached hereto as Exhibit 1

                                                           31
      Case 3:20-cv-00595-SDD-SDJ             Document 27-1        12/08/20 Page 32 of 32




that Sheriff Gautreaux used any force against him. Plaintiff’s State Law claims for assault and

battery against the Sheriff Defendants should be dismissed with prejudice.


               IV.     CONCLUSION


       For all of the foregoing reasons, Sheriff Defendants request that this Court dismiss

Plaintiff’s claims against them with prejudice.


                                               Respectfully submitted:
                                               ERLINGSON BANKS, PLLC

                                               s/ Catherine S. St. Pierre
                                               MARY G. ERLINGSON (#19562)
                                               CATHERINE S. ST. PIERRE (#18419)
                                               One American Place
                                               301 Main Street, Suite 2110
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 218-4446
                                               Facsimile: (225) 246-2876

                                     CERTIFICATE OF SERVICE

       I hereby certify that on December 1, 2020 a copy of the foregoing Memorandum in Support

of Motion to Dismiss was filed electronically with the Clerk of Court using the CM/ECF

system. Notice of this filing will be sent by operation of the court’s electronic filing system to all

counsel of record.

       Baton Rouge, Louisiana, this 1st day of December 2020.

                                      /s/ Catherine St. Pierre
                                       Catherine S. St. Pierre




                                                  32
